Citation Nr: 1516852	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary nodules, claimed as a lung nodule.

2.  Entitlement to service connection for a prostate disorder, claimed as an enlarged prostate.

3.  Entitlement to service connection for bladder and urethral cancer.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2012 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for pulmonary nodules, service connection for an enlarged prostate, and service connection for bladder and urethral cancer, claimed as due to exposure to Agent Orange.  He perfected a timely appeal to that decision.  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through March 2013 are in the VVA file.  The statement of the case (SOC), issued in June 2013 reflects consideration of these records.  

The issue of entitlement to service connection for bladder and urethral cancer, claimed as due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Pulmonary (Lung) nodules were not manifested in service and have not been shown to be casually or etiologically related to the Veteran's active military service.  

2.  A prostate disorder, diagnosed as benign prostatic hypertrophy (BPH) was not shown in service and has not been shown by competent evidence of record to be etiologically related to the Veteran's active military service.  

CONCLUSIONS OF LAW

1.  The Veteran does not pulmonary nodules that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The Veteran's prostate disorder, diagnosed as BPH, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2010, February 2012, March 2012, April 2012, and April 2012 from the RO to the Veteran, which were issued prior to the RO decision in June 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  



The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these issues.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence any lung problem or prostate problem; and, the Veteran has provided no information regarding the etiology of these disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual Background.

The record indicates that the Veteran had active service from June 1965 to June 1967; he served in Vietnam from July 1966 to June 1967.  The Veteran's DD Form 214 indicates that his military occupational specialty was a carpenter.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any pulmonary disorder or prostate disorder.  On the occasion of the separation examination in June 1967, the Veteran denied any respiratory or lung symptoms, or prostate problems; clinical evaluation of the lungs and genitourinary system was reported as normal.  

The Veteran's application for service connection (VA Form 21-526) was received in November 2010.  Submitted in support of the Veteran's claim was the report of a CT scan of the chest, performed in April 2008, indicating that the Veteran had a history of shortness of breath and chest nodule; therefore, he was referred for a CT scan of the chest with contrast.  The study revealed a 5 mm soft tissue density nodule in the posterior right lung apex, and moderate congestion changes in both lungs.  

Of record are private treatment reports from various providers, dated from May 2010 to April 2012, show that the Veteran received clinical attention and treatment for several physical disabilities.  A CT scan of the lung, dated in December 2010, revealed a 6 mm right lung nodule and a tiny left nodule.  This report also showed subpleural inflammatory change in the left lung base.  A private treatment report, dated in January 2011, reflects a finding of benign prostatic hypertrophy.  

The Veteran's VVA file contains VA medical records current through March 2013.  These records show that the Veteran continued to receive follow up evaluation and treatment for right ureter transitional cell cancer and cancer of the bladder.  These records also show that the Veteran was diagnosed with benign prostatic hypertrophy with urinary obstruction.  Among the records is the report of a urethroscopy, performed in March 2013, which noted that examination of the prostatic urethra demonstrated enlargement of the lateral prostatic lobes.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

There are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d) (2013).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii) (2013).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d) (6) (i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2014) are satisfied: chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2014).  

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. 75 Fed. Reg. 53202.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing certain symptoms, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board must weigh the evidence and make credibility and competency determinations.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Pulmonary nodules.

After careful review of the evidentiary records, the Board finds that the preponderance of the evidence is against the claim for a lung disorder, namely pulmonary nodule.  Significantly, the Board notes that the STRs are negative for any findings of lung nodules.  In fact, the separation examination in June 1967 was negative for any complaints or findings of a lung disorder; a chest x-ray was reported to be negative.  The competent and probative evidence of record establishes that the Veteran has been diagnosed with lung nodules; however, while there are abnormalities on CT scans, reflecting nodules in both lungs, these clinical findings have not been linked to any active pathology or lung disease.  Like an abnormal laboratory finding, abnormalities found on diagnostic tests such as CT scans and x-rays that do not result in objective symptomatology do not constitute a disability for VA purposes, as there is no industrial impairment.  38 C.F.R. §§ 4.1, 4.10 (2014); 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  In the absence of a confirmed diagnosis of a pulmonary disease or disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim).  

The Board has considered the Veteran's assertions that he suffers from a lung disorder related to military service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the onset of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as difficulty breathing; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Put simply, the evidence does not establish that the Veteran had a lung disorder, manifested by pulmonary (lung nodules), during active service or within one year of separation from active service, or that he has a current lung disorder related to active service.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57-58.  

B.  Prostate disorder, including BPH.

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders as related to exposure to herbicides: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  Benign prostatic hypertrophy is not among the listed conditions. 

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran's service personnel records confirm his service in the Republic of Vietnam.  In-service exposure to herbicides is therefore conceded.  However, as indicated above, benign prostatic hypertrophy is not among the conditions for which presumptive service connection is available based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, service connection for benign prostatic hypertrophy is not warranted on a presumptive basis as due to herbicide exposure.  However, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Specifically, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.  

In this regard, the Board notes that the Veteran's STRs are negative for any evidence of a prostate disorder.  During his separation examination in June 1967, the Veteran denied having any urinary symptoms, and the examiner noted that the Veteran's genitourinary system was normal.  In addition, the first post-service medical evidence in the record diagnosing the Veteran with a prostate disorder, namely benign hypertrophy of the prostate was not until December 2010, more than 43 years after service discharge.  In sum, the record tends to show a remote, post-service onset of the Veteran's prostate disorder.  

A grant of service connection requires competent evidence establishing a diagnosis of current disability and evidence relating the diagnosis to the Veteran's military service.  While the record demonstrates current diagnosis of benign prostatic hypertrophy, it does not contain competent evidence which relates this disorder to any injury or disease in service.  

While the Veteran contends that his prostate disorder is related to service, including herbicide exposure, the Board finds that as a lay person the Veteran is not competent to offer such an etiology opinion.  The etiology of benign prostate hypertrophy is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an etiology opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on a review of the record evidence, the Board concludes that service connection for BPH is not warranted.  Although the record evidence shows that the Veteran currently has BPH, it does not indicate that the Veteran's BPH has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for pulmonary nodule (lung nodule) is denied.  

Service connection for a prostate disorder, including BPH, is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with VA's duty to assist.  

The Veteran essentially contends that he developed bladder and urethral cancer as a result of his exposure to Agent Orange during his period of active duty in Vietnam.  The Veteran maintains that, at the time of his discharge examination in 1967, the methods of detecting cancer were very limited.  He further maintains that, while Agent Orange was not recognized as being an agent that caused cancer in 1967, many medical articles explain that Agent Orange is the cause of many types of cancers.  The Veteran indicates that he was diagnosed with bladder cancer in 2010, and he believes that his cancer is related to his exposure to herbicides in Vietnam.  

As noted above, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.  

A Veteran is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  See 38 U.S.C.A. § 1116(f).  In this case, the service records show that the Veteran had service in Vietnam from July 1966 to June 1967.  Therefore, exposure to herbicides is presumed.  

In addition, post service treatment reports, VA as well as private, show that the Veteran has been diagnosed with bladder cancer in December 2010.  Moreover, in a medical statement dated in May 2012, Dr. Harrison Mitchell Abrahams indicated that the Veteran has been his patient since December 2010.  Dr. Abrahams noted that he has operated on the Veteran 6 times for his diagnosis, treatment and follow up surveillance of right ureter transitional cell cancer.  He further noted that the Veteran has also been treated for high-grade transitional cancer of the bladder as well as carcinoma in situ.  Dr. Abrahams stated, although the true cause for transitional cancer is likely multifactorial, this cancer tends to be more prevalent in people with occupational exposure to various chemicals, including herbicides.  Dr. Abrahams related that the Veteran has reported that he was exposed to Agent Orange while serving in Vietnam.  He stated that he understands that bladder cancer is not currently among the cancers that are deemed to be linked to Agent Orange.  Dr. Abrahams stated that, it was his opinion, that a connection between the Veteran's Agent Orange exposure and his transitional cancer of the bladder and ureter is very possible, albeit unproven.  

The Board finds that the physician's statement indicates that there may be a nexus between the current disability and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is warranted to determine the etiology of the bladder and urethral cancer.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his bladder and urethral cancer since service.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  
 
2.  The Veteran should be scheduled for an appropriate VA examination with an oncologist to determine the etiology of his bladder and urethral cancer.  The claims folder, including all records on Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  If the Veteran is unable to report for a VA examination, then the claims file should be sent to an oncologist to offer an opinion based on its review.  All medically necessary tests should be completed. After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bladder  and urethral cancer is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.  

3.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


